                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 AVID RADIOPHARMACEUTICALS,                      :           CIVIL ACTION
 INC.                                            :
                                                 :           No. 19-3632
       v.                                        :
                                                 :
 AIA AMERICA, INC., et al.                       :

                                            ORDER

       AND NOW, this 23rd day of January, 2020, the Court having directed Plaintiff Avid

Radiopharmaceuticals Inc. to respond to Defendants AIA America, Inc. and Ronald Sexton’s

Motion to Dismiss, and Avid having failed to do so on multiple occasions, and for the reasons set

forth in the accompanying Memorandum, it is ORDERED the above-captioned case is

DISMISSED for failure to prosecute.

       It is further ORDERED Defendants Motion to Dismiss (Document 5) is DENIED as moot.

       The Clerk of Court is directed to mark this case CLOSED.



                                                     BY THE COURT:



                                                     /s/ Juan R. Sánchez
                                                     Juan R. Sánchez, C.J.
